ACCEPTED
                                                                                       03-14-00651-CR
                                                                                              4329192
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  3/2/2015 11:41:12 AM
                                                                                      JEFFREY D. KYLE
                                                                                                CLERK
                               No. 03-14-00651-CR ·

  ·STATE OF TEXAS                        §    IN THE THIRD JUDICIAL
                                                              FILED IN
                                              DISTRICT        3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                         §
                                                              3/2/2015 11:41:12 AM
  v.                                     §    COURT OF     APPEALS
                                                                JEFFREY D. KYLE
                                         §                            Clerk
  GERARDO AYALA                          §    AT AUSTIN, TEXAS


       APPELLEE'S SECOND MOTION TO EXTEND TIME TO FILE
                      APPELLEE'S BRIEF

 TO THE HONORABLE JUSTICES OF ·SAID COURT-:

       Now comes GERARDO AYALA, Appellee in the above styled and

 numbered cause, and moves this Court to grant an extension of time of 3 0 days to

 file appellee's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

 Procedure, and for good cause shows the following:

       1.    The appellee filed a Motion to Suppress Evidence on April 23, 2014.

 The Trial Court filed an Order granting the Motion to Suppress Evidence on

 September 29,2014. The State of Texas filed a timely notice of appeal in the above

 cause on October 6, 2014. The clerk's record was filed on October 16,2014. The

. reporter's record was filed on October 17, 2014. Defendant's Exhibit No. 1 was

 filed on October 22, 2014.

       2.     The State requested and received two extensions of time to file their

 brief and filed it on January 9, 2015. Appellee filed a pro se motion for an

                                                                                  1
extension of time to file brief on January 29, 2015 which was ·granted and the

deadline is currently March 2, 20 15.

       3.    Appellee hired counsel last week and is now no longer pro se.

Counsel, however, needs more time to prepare. Counsel is requesting the record

and has already reviewed the State's brief.

      4.     Appellee relies on the following facts as good cause for the requested

extension. In addition to the present case, the undersigned counsel has been working

on many other cases.

      -s.    In the present case, counsel will attempt to file the brief within the next

3 0 days. (However, while counsel will be diligent, it may be necessary to ask for

more extensions in the future because counsel isjust now starting.) For this reason,

counsel seeks an extension oftime in order to adequately fulfill his obligations under

the 6th and 14th Amendments to the United States Constitution.

      WHEREFORE, PREMISES CONSIDERED, Appellee prays that this

Court grant this Motion To Extend Time to File Appellee's Brief for thirty additional

days from the filing of this motion, and for such other and further relief as the Court

may deem appropriate.




                                                                                      2
                                      Respectfully submitted,

                                      Law Office of Jamie Spencer
                                      812 San Antonio Street, Suite 403
                                      Austin, TX 78701
                                      Tele: 512/472-9909
                                      Fax: 512/472-9908
                                      Cell: 512/964-9900
                                      Email: Jamie@austindefense.com




                                               encer, State Bar No. 90001952



                        CERTIFICATE OF SERVICE

      This is to certify that on March 2, 2015, a true and correct copy ofthe above
and foregoing document was served qy U.S. Mail on the State at the following
address:

Travis County District Attorney's Office
Ms. Angie Creasy
P.O. Box 1748
Austin, TX 78767




                                                                                 3